64.2



            OFFICE       OF    THE   ATTORNEY     GENERAL    OF   TEXAS
                                         AUSTIN




Honorable      Charles        A. Tosch
County    Auditor
Dallaa County
Dallas 2, Texas
Dear Sir:



          Your letter  of Ma
of this department on the a
text of the letter  as




                                                  uthority  is aubjeat
                                                  ure at its next

                                              dvlse ms whether or not
                                              e County Treasurer to
                                         ure enacts a law allocating
                                    Ion, or can the CommissIonera*
                                    us Countles pass an order allo-
                                  received by them to the Ganeral
                                 ty, or will it be neaessary to make
                                 P all funds of the County?
             *In your opinion above referred  to, you treat
       this money as a gift and not as taxes, SO therefore
       it mj,ght not be neoessary for the Housing Authority
       to make this payment directly   to the Tax Collector's
       OffiCe.”




*Our Opinion No. O-5270.
Eon. Charles       A. Tosoh,   Page 2


             Title 40, Chapter 8, U. S. C. A., “Emergenoy Publlo
Works and Construction        Frojeots ,* enaoted by Congress in 1933,
an4 Title 42, Chapter 8, U. S. C. A., entitled         -LOW Rent Hous-
lnf4.H enacted by Congress In 1937 areated agenoies o$ the United
States COVerMierit to assist        the several statee an4 politioal
subdivisions     to alleviate    present an4 recurring unemployment,
and t0 r4Qedy the unsafe and unsanitary oonditions         an4 an acute
ehortage Or deoent, safe and sanitary dwellfng of families           of
low ~inoome in rural or urban communltles.
            From time to time the various agenoiee,       their duties
alld   fUnOtiOn4have  been transferred   or oonsolldated    with other
authoritlea   by Eseoutlve Order.     W4 will not attempt here to
&ire the history OS the numerous changes that have been made
in the adminiatratioa    of the various housing    Imit4,   but for  th4
 urposea of the question herein submitted, ~4 will rs$er to *The
%deral Housing Authority” only.
           Yellowing the program designed for the various agenolaa,
the United States GOveZRutentaoquired real property throughout the
reveral  atatea, taking title  to tM Psderal  Gov4mmnt,   ttiu4  remov-
ing from the tax rolla of the state an4 Its political   subdivisions
thousands OS aorem of heretofore   taxable laand.
              We 40 not think    it neoesaary here to disouee the tax
exempt    naturs   of property   owned by the United States Covernmant,
            By virtue of this program the states and their, sub-
divisions   wera deprivsd of the revenue ordinarily     assessed and
 colleotea  on the property,  and realizing   that suoh exempt pro-
perty would not bear its proportionate      share of the expense of
looal government the Congress provided that the various Projeots
Oouia, by agreement with the local     authorities,   oontract for a
.4~m to b4 pal4 by the unitsa   Stat44   to the reapeotlv4   states,
and political    eubdiviaions in lieu of taxes.
             Section   422, Chaptsr 8, Title   40, U. S. C. A.,   Pro-
vi1¶44 at3 follows:

               *Upon request or any stata or politiaal    sub-
        diylsi&    in which any suoh projeot has been or will
        be construoted,    the Federal ESnsrgenoy Administrator
                                                                      644



Eon. Charles   A. Tosoh,   Page 3


      of Public Works Is authorized to enter into an
      agreement, and to oonsent to the renewal or
      alteration   thereof,  with such state or subdlvi-
      sion for the payment by the United States of sums
      in lieu 0s taxes.     Such sums shall be fixed    in
      euoh agreement and shall ti base4 upon the ooet
      Of the public or municipal eeprloetl to be supplied
      for the benefit    of such projeot  or the parsons
      residing   on or oocupylng suoh pretiaea,    but
      taking into consideration    the benefits  to be de-
      rived by such state or subdivision     from such pro-
      ject."
               A similar provision    for the payment to the atate and
its    subdivisiona     Of sums in lisu of taxes, phrase4 in eubstantial-
i;,tI$    lam;   lpguage,     is round in se&Ion 14l3, Chapter 8, Tit14
     ) . . .        .,  paragraph  (0) of suoh reading as follows:

           "(0) . . . the amount 80 paid for any year
      upon any euch property shall not asceed the taxes
      that WoUld be pal4 to the State or subdivision,  as
      the ease may be, upon this property it It wer4 not
      exempt from taxation  thereby.*

           From.the above w4 find that the United States Govern-
ment, though dsnying any llablllty    for taxes, has submitted to
contraot binding Itself    to bear the proportlonats share of leoal
governmental erpenss whfoh Its propssty represents    in a oounty
or sub4lv5elon,   en4 Is to receive theretor the eervloes of ths
loaal government that taxable property woul4 receive.
           Pursuant to the numeroue Congressional  Aote and
Exeoutlve Orders a~lsouassa above, the Leglelatmre of Texas,
reoognized the need of cooperative  steps and enaotsd two measures
deslgnea to effeot the purpose.
           Artiole  1269k, Vernon's Annotate4 Civil Statutes,
Amendatory Act of 1941, 47th Legislature,    *Housing Authorities
LFIW,” authorize4  the promotion of projeats  In cooperation  with
the Federal Government an4 providea in Section 22 thereof payment
   Eon. Charles A. ToeOh, Fag4 4


   In 114u 0s tax48,     th4 ag4noy to agrse to Bake papmnte         to th4
   OitY or th4 county or eny such political          eub4lvieiOn for   im-
   provemsnt 8, 84rvlo48    aad faollities     furnished by such city,
   oounty or political subalvieion         for the ben4rit 0s tb4 h0u8iug
   projaot.

              Art1014   235lb, -3, V4rl1on*e Aunotatsd Civil Statutes,
   pertaining to *R4eettl4emnt or Rural R4shabilltatlon      Projeote,"
   though r4leting    to anothsr *AuthOrlty* Of t&e F4d4ral Gov4rnm4nt,
   authorlz48 th4 Oo6&8eion4re*     court   to enter intO agreemanta    with
   th4 Unlt4d Stmt48 providing for th4 p6yaPant or funds in lieu or
'3 taxes aab r4quirss ths 84414 a4nioes to b4 psrfornmd by the poll-
 , tical eubdlvieioa as is 4nuei4ret44ebove.
             The two statutes   last ebove olted,   thOugh aoknowl44glng
  the Oounty or otbar lubdivieion*~     authority  to r4oeiv4 th4 pey-
  #rants in 114~ of tax48, did not alrsot the oomnlsslon4re*      oourt
  in the application   or auras r4o4ivaa.   In other roraa, it did not
  4xpr4eely dlreot that tha monise b4 pi404a to the oraait or any
  pertloular furid of th4 oowity or att4mptto     assert   for what pur-
  poesa  the naon4y should be used.                               :

              W4 h4v4 pr4vic~uely held fn Opinion Ho. O-5270, that
  mu6e psi4 wth4       stat4 in lieu or tar46 war4 girt8 to th4 stats.
  Such F4d4rel own44 propsrty is eubj4Ot to tha eem4 sx4mptfoae
  from oounty    t4xee  sad as tlm various    projeote  hats no 14gal obll-
  gation to pay funds har4 uad4r ooneld4ratlon,         M must oonetru4
  thee8 payments     in 114~ Of taxes   to tiw rsepeotlos   oountl48 to be
  girts.
               Siao4 th4 L4gislatur4  has authorizea the OOunti48 to
  raosivcl gifts from tbs United Stetae Qw4rnm4nt, in the nature
  0s monies pla In lieu 0s taxas, but ha,4 not air40t8a ths m4thod
  in whioh said moniaa shall be allooatad     to th4 resP4OtiV4    county
  runaa, w4 ar4 of tba opinion that tti ooannissionsre'       court by th4
  exeroiee or Its dleoretion     may m6k4 4teposltlon of th4 funds in
  any   legal manner for legal purposes.    ~ha d4tsrmlnation    as to the
  fund OX funds of the oounty to which thle monsy shall bs~1OOat4d
  16 14ftt0     th4 0oPlmi86ionsr6* aourt.  Th4 county Treaeur4r, uPon
  receipt    of such monies, shall hold thaa in suspense Or In an SO-
  count for moniss, tha status of whloh is not kno6fne until BuOh
Eon. Charles       A.   TOaeh, Fags 5


yap         th6   oomm.lsslon6rs   * oourt   orders   the tlnril    ait3podtion
        .

           There c~eemato be no neoeaelty that suoh funds shall
pas8 through the offloe  or the County Tax Collsutor alme the
mnlee are not reodted    as taxable inoomr.

                                                  Youre very       truly
                                             ATTOiWEYYENEhAL
                                                           OF TEXAS




ETrro